NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                  United
                   To be citedStates       Court
                               only in accordance      of R.Appeals
                                                  with Fed.  App. P.
                          32.1Not to be cited per Circuit Rule 53
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                 Submitted August 1, 2007
                                    August 3, 2007


                                          Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge


No. 06-3869
                                                           Appeal from the United
UNITED STATES OF AMERICA,                                  States District Court for the
     Plaintiff-Appellee,                                   Western District of
                                                           Wisconsin.
             v.
                                                           No. 06 CR 109
BOBBY D. WEBSTER,                                          John C. Shabaz, Judge.
     Defendant-Appellant.




                                           Order

       The judgment of the district court is vacated, and the case is remanded for
resentencing in light of United States v. Luepke, No. 06-3285 (7th Cir. July 24,
2007). As in Luepke, the resentencing must be by a different district judge.